447 F.2d 986
Consuelo Lara DE ESQUIVEL, Individually and as Next Friend of Louis Carlos Esquivel, a Minor, Plaintiff-Appellant,v.CITY OF SAN ANTONIO, Defendant-Appellee.
No. 71-2078 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 10, 1971.

Appeal from the United States District Court for the Western District of Texas; John H. Wood, Jr., Judge.
Harold D. Putman, San Antonio, Tex., for plaintiff-appellant.
Bernard Ladon, San Antonio, Tex., for defendant-appellee.
Before COLEMAN, SIMPSON, and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1a


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I
1a. See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966.